DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Graff on Thursday, February 25, 2021.

The application has been amended as follows: 
1.	(Currently Amended) An apparatus, comprising:
	a processor of an information handling device; and	
a memory that stores code executable by the processor to:
detect a first edge swipe performed by a first set of user fingers or a second edge swipe performed by a second set of user fingers on a first touch screen of a computing device, [[and]]
move an object displayed on the first touch screen to a second touch screen in response to detecting the first edge swipe, 
move an entire screen displayed on the first touch screen to [[a]] the second touch screen of the computing device in response to detecting the [[first]] second edge swipe,
wherein:
the first set of user fingers includes a single user finger,
the second set of user fingers includes at least two user fingers, and
the first edge swipe and the second edge swipe each includes a direction from the first touch screen of the computing device toward a physical location of the second touch screen of the computing device.

2.	(Currently Amended) The apparatus of claim 1, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.

3.	(Canceled)

4.	(Currently Amended) The apparatus of claim [[3]] 1, wherein:
the first touch screen is one of a main display and a sub-display; and 
the second touch screen is a different one of the main display and the sub-display than the first touch screen.

5.	(Canceled)

6.	(Currently Amended) The apparatus of claim [[5]] 1, wherein:
the first touch screen is ; and 
the second touch screen is a sub-display.

7-9.	(Canceled)

10.	(Currently Amended) The apparatus of claim [[9]] 1, wherein:
the first touch screen is 
the second touch screen is a main display.
11-12.	(Canceled)

13.	(Currently Amended) A method, comprising:
detecting, by a processor, a first edge swipe performed by a first set of user fingers or a second edge swipe performed by a second set of user fingers on a first touch screen of a computing device; [[and]]
moving an object displayed on the first touch screen to a second touch screen in response to detecting the first edge swipe; and 
moving an entire screen displayed on the first touch screen to [[a]] the second touch screen of the computing device in response to detecting the [[first]] second edge swipe,
wherein:
the first set of user fingers includes a single user finger,
the second set of user fingers includes at least two user fingers, and
the first edge swipe and the second edge swipe each includes a direction from the first touch screen of the computing device toward a physical location of the second touch screen of the computing device.

14.	(Currently Amended) The method of claim 13, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen. [[;]]






15-16.	(Canceled) 
17.	(Currently Amended) A program product comprising a non-transitory computer-readable storage medium that stores code executable by a processor, the executable code comprising code to perform:
detecting a first edge swipe performed by a first set of user fingers or a second edge swipe performed by a second set of user fingers on a first touch screen of a computing device; [[and]]
moving an object displayed on the first touch screen to a second touch screen in response to detecting the first edge swipe; and 
moving an entire screen displayed on the first touch screen to [[a]] the second touch screen of the computing device in response to detecting the [[first]] second edge swipe,
wherein:
the first set of user fingers includes a single user finger,
the second set of user fingers includes at least two user fingers, and
the first edge swipe and the second edge swipe each includes a direction from the first touch screen of the computing device toward a physical location of the second touch screen of the computing device.

18.	(Currently Amended) The program product of claim 17, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen. [[;]]






19-20.	(Canceled)

21.	(New) The apparatus of claim 4, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.

22.	(New) The apparatus of claim 6, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.

23.	(New) The apparatus of claim 10, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.

24.	(New) The method of claim 13, wherein:

the second touch screen is a sub-display.

25.	(New) The method of claim 24, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.

26.	(New) The method of claim 13, wherein:
the first touch screen is a sub-display; and 
the second touch screen is a main display.

27.	(New) The method of claim 26, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.

28.	(New) The program product of claim 17, wherein:
the first touch screen is a main display; and 
the second touch screen is a sub-display.

29.	(New) The program product of claim 28, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.

30.	(New) The program product of claim 17, wherein:
the first touch screen is a sub-display; and 

31.	(New) The program product of claim 30, wherein:
the object comprises an applet; and 
the entire screen displayed on the first touch screen comprises every object displayed on the first touch screen.


Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.


/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175   
Friday, February 26, 2021